Citation Nr: 1024469	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  09-50 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder. 

2.  Entitlement to a rating in excess of 40 percent for 
status post vagotomy, antrectomy, for duodenal ulcer, with 
dumping syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel





INTRODUCTION

The Veteran had active duty from December 1942 to December 7, 
1945 and from December 26, 1945 to March 1954.  

This appeal to the Board of Veterans' Appeals (BVA or Board) 
is from a May 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the Veteran's claims for a disability 
rating in excess of 50 percent for his service-connected 
PTSD, and a rating in excess of 40 percent for status post 
vagotomy, antrectomy, for a duodenal ulcer, with dumping 
syndrome.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

FINDINGS OF FACT

1.  The Veteran's PTSD alone is not shown to cause 
occupational and social impairment, with deficiencies in most 
areas; he has severe cognitive decline due to advanced 
dementia, not a service connected disability.  

2.  The status post vagotomy, antrectomy for a duodenal ulcer 
with dumping syndrome does not equate to severe duodenal 
ulcer, with pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena, 
with manifestations of anemia and weight loss productive of 
definite impairment of health.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2009).  


2.  The criteria for a rating in excess of 40 percent for 
status post vagotomy, antrectomy for a duodenal ulcer with 
dumping syndrome have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, 
Diagnostic Code 7305 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in 
substantiating this claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record: (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist him in obtaining; and (3) that he is 
expected to provide. See 38 C.F.R. § 3.159(b)(1); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

For a claim, as here, pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was amended to eliminate the 
requirement that VA also request that he submit any evidence 
in his possession that might substantiate his claim.  See 73 
FR 23353 (Apr. 30, 2008).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim: (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted. Id., at 486.

Ideally, this VCAA notice should be provided prior to an 
initial unfavorable decision on a claim by the RO.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then going 
back and readjudicating the claim - such as in a statement of 
the case (SOC) or supplemental SOC (SSOC), such that the 
intended purpose of the notice is not frustrated and the 
Veteran is given an opportunity to participate effectively in 
the adjudication of the claim.  See Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all 
VA notice errors are presumptively prejudicial, in part, 
because it was "complex, rigid, and mandatory."  Id, at 1704.  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because: (1) the defect was 
cured by actual knowledge on the part of the claimant 
("Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial." Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

The Veterans Court held, in Vazquez-Flores v. Peake, that, 
for an increased-compensation claim, 38 U.S.C. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate the claim, the medical or lay evidence must show 
a worsening or increase in severity of the disability and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  On appeal, however, the Federal 
Circuit concluded that "the notice described in 38 U.S.C. § 
5103(a) need not be Veteran specific."  Similarly, the 
Federal Circuit stated that "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Vazquez-Flores 
v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009).  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 580 F. 3d 
at 1281.

The Veterans Court's other holdings in Vazquez-Flores appear 
to be intact, that is, regarding the above discussion of 
prejudicial deficiencies in timing or content of VCAA notice.

In this particular case at hand, a letter satisfying these 
notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to 
the Veteran in February 2008, prior to initially adjudicating 
his claim in the May 2008 decision at issue in this appeal, 
the preferred sequence.  That letter, and a subsequent letter 
in March 2009, informed him of the evidence required to 
substantiate his claim for a higher rating.  The letters also 
apprised him of his and VA's respective responsibilities in 
obtaining supporting evidence.  As well, he was advised of 
the downstream disability rating and effective date elements 
of his claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).


As for the duty to assist, the RO afforded the Veteran VA 
compensation examinations.  The reports of the examinations 
and the other evidence of record contain the findings needed 
to properly adjudicate his claims and assessing the severity 
of his PTSD and status post vagotomy, antrectomy for duodenal 
ulcer with dumping syndrome, the determinative issues.   
Other examinations are not needed.  38 C.F.R. §§ 3.327, 4.2.  
See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Allday v. Brown, 7 Vet. App. 517, 526 (1995); VAOPGCPREC 11-
95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 
(1991).

Accordingly, the Board finds that no further development is 
needed to meet the requirements of the VCAA.


I.  Posttraumatic Stress Disorder

Initially it is noted that when service connection has been 
in effect for many years, the primary concern for the Board 
is the current level of disability.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus 
for adjudicating an increased rating claim is on the evidence 
establishing the state of the disability from the time period 
one year before the claim was filed until a final decision is 
issued.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, 
staged ratings may be assigned if the severity of the 
disability changes during the relevant rating period. The 
evidence in this case, however, does not support the 
assignment of staged ratings in this appeal.  

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Concerning the Veteran's PTSD, the grant of service 
connection was issued in December 2005, and a 50 percent 
evaluation was assigned under Diagnostic Code 9411.  When the 
Veteran submitted his 2008 claim for an increased evaluation 
in excess of 50 for PTSD, a 50 percent evaluation remained in 
effect under 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Diagnostic Code 9411 provides for a 50 percent rating where 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

The criteria for a 100 percent rating are total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

At the outset, it is observed that the Veteran's disability 
picture is complicated by the presence of dementia, a 
disorder for which service connection is not in effect. 

The Veteran was examined for VA purposes in April 2009.  It 
was reported that he had resided in a nursing care facility 
since 2007.  He was unable to maintain his personal hygiene.  
The Veteran was restless and incoherent.  The Veteran was 
oriented only to person, but not to time or place.  The 
Veteran had gross impairment in his ability to communicate.  
His mood was labile.  He became tearful during the 
examination.  His spouse provided information, as he was 
unable to do so.  He had incoherent verbalizations and he was 
unable to relate or communicate.  His memory was described as 
severely impaired.  There was no engagement from the Veteran.  

The diagnoses were dementia and PTSD.  The examiner concluded 
that it was not possible to assess the severity of the 
Veteran's PTSD symptoms because the Veteran dementia resulted 
in incoherent communications, gross cognitive declines, and 
inability of the Veteran to understand the examination or 
engage with the evaluation.  The GAF (Global Assessment of 
Function) score was 7, indicating very severe, gross 
impairment.  However, the Board notes that, in the summary of 
the psychiatric evaluation, the clinician stated "yes" in 
response to the question as to whether there was total 
occupational and social impairment due to PTSD signs and 
symptoms.  

It must be concluded that a disability rating above 50 
percent is not supported by the medical data, specifically 
the most recent April 2009 VA examination report.  The 
clinical data shows that the Veteran's psychiatric diagnoses 
include PTSD, but the Veteran's symptoms are predominantly 
dementia and associated cognitive decline and incoherence.  
The examiner concluded that the severity of the Veteran's 
PTSD symptoms could not be assessed due to the severity of 
his dementia.  Thus, the examiner clearly distinguished the 
dementia symptoms, especially disorientation and incoherence 
with total impairment of the ability to communicate, from the 
symptoms of PTSD.  See Mitleider v. Brown, 11 Vet App 181 
(1998) (standing for the proposition that where non-service 
symptoms cannot be separated from service connected symptoms, 
all of the symptoms are treated as service connected).  

The Board is aware in the April 2009 VA examination repot, 
the clinician affirmatively indicated there was total 
occupational and social impairment due to PTSD symptoms.  
However, it is clear from the examination report as a whole 
that this statement is inaccurate, and is either a 
typographical error, or the examiner did not understand the 
question, since this particular statement is entirely 
inconsistent with the remained of the examination report.  
The same clinician reported an inability to assess the 
severity of the Veteran's PTSD due to his cognitive decline.  
Therefore, the Veteran's PTSD, by itself or alone, is not 
shown to have the symptoms required for a higher rating than 
50 percent.  

While the Veteran has gross occupational and social 
impairment, with deficiencies in every area, the Veteran 
predominant symptoms have been medically attributed to 
dementia.  The Veteran has not sought service connection for 
dementia.  Thus, the Veteran's severe cognitive decline, 
disorientation to all but person, and his incoherence, cannot 
service as a factual basis for an increased evaluation in 
excess of 50 percent for PTSD.  

The Board has considered whether the Veteran's claim should 
be referred to the Director, Compensation and Pension Service 
or the Under Secretary for Benefits for extraschedular 
consideration under 38 C.F.R. § 3.321(b)(1).  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  The Board finds that, as the 
Veteran manifests no symptom of PTSD which is observable 
given the severity of the Veteran's symptoms of dementia, 
including incoherence and total impairment of the ability to 
communicate verbally, no criterion for referral for 
extraschedular consideration has been met.

As the preponderance of the evidence is against the Veteran's 
claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Accordingly, an increased rating for PTSD is denied.


II.  Status Post Vagotomy Antrectomy for a Duodenal Ulcer 
with Dumping Syndrome

The Veteran's status post vagotomy, antrectomy with dumping 
syndrome is currently evaluated under 38 C.F.R. § 4.114, 
Diagnostic Code 7305.  

Moderately severe duodenal ulcer, manifested by symptoms less 
than "severe" but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging ten days or more in duration at least four or more 
times a year warrants a 40 percent rating.  Id.

Severe duodenal ulcer, with pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health 
warrants a 60 percent disabling.  Id.

In April 2009, the Veteran underwent a VA stomach examination 
to evaluate his disability.  During the examination, it was 
reported that due to the Veteran's dementia, it was 
impossible to obtain a history or information.  The Veteran's 
spouse reported that the Veteran was on a special diet, but 
she was not aware of any recent history of nausea, vomiting, 
abdominal pain, change of bowel habits or weight loss.  

The examiner reviewed VA records and reported there was no 
recent history of any symptoms.  An endoscopy and colonoscopy 
in 2003 were normal, and no evaluation of ulcer disability 
had been conducted since that time.  The physical examination 
revealed that the Veteran's weight was stable.  No abnormal 
history of symptoms was reported.  There were no signs of 
significant weight loss or malnutrition.  Laboratory findings 
revealed borderline low hemoglobin levels, but the examiner 
reported that there were no clinical signs of anemia.  The 
diagnosis was duodenal ulcer, status post vagotomy and 
antrectomy with dumping syndrome, and the examiner concluded 
that the disability was "very mild."  

The record clearly indicates that at the most recent VA 
stomach examination, the Veteran was unable to communicate 
his gastrointestinal symptoms on his own.  However, his 
spouse afforded information regarding his symptoms which 
revealed essentially no related gastrointestinal symptoms.  
In addition, findings from the most recent VA medical 
examination revealed the Veteran's weight was described as 
stable and there were no associated symptoms other than 
borderline hemoglobin levels.  
The medical evidence does not show that the Veteran's status 
post vagotomy, antrectomy for a duodenal ulcer with dumping 
syndrome results in impairment that equates to severe 
duodenal ulcer, with pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health.  In particular, 
the Board finds it significant that there is no evidence that 
the nursing home where the Veteran is residing has sought 
evaluation for the Veteran related to signs or symptoms of 
pain or changes in bowel habits.  In particular, even though 
the Veteran is unable to communicate, constipation or 
diarrhea related to status post vagotomy and antrectomy would 
require medical evaluation, if present.  

The Board must consider whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Board finds that the schedular rating 
criteria reasonably describe the objective manifestations of 
the Veteran's status post vagotomy, antrectomy for duodenal 
ulcer with dumping syndrome, since the only objective 
manifestation noted during the pendency of this appeal has 
been borderline low hemoglobin levels, without clinical signs 
of anemia.  The schedular rating criteria do reasonably 
describe the Veteran's disability level and symptomatology, 
in the Board's analysis, so consideration of referral for 
extraschedular consideration is not required.  Id.

Almost all the evidence is against assigning a rating higher 
than 40 percent for this disability.  The preponderance of 
the evidence is against the claim.  As the preponderance of 
the evidence is against the Veteran's claim, the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  The claim for a higher evaluation than 40 
percent for status post vagotomy, antrectomy for duodenal 
ulcer with dumping syndrome, must be denied.  




ORDER

The claim for a rating in excess of 50 percent for PTSD is 
denied. 

The claim for a rating in excess of 40 percent for status 
post vagotomy, antrectomy for duodenal ulcer with dumping 
syndrome is denied.



____________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


